i          i      i                                                                             i         i       i




                                    MEMORANDUM OPINION

                                             No. 04-10-00171-CV

                                IN RE BEXAR APPRAISAL DISTRICT

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: June 2, 2010

PETITION FOR WRIT OF MANDAMUS DISMISSED

           On May 21, 2010, relator filed an unopposed motion to dismiss, asking this court to dismiss

this mandamus proceeding because the parties have agreed to settle the underlying lawsuit.

Accordingly, relator’s petition for writ of mandamus is DISMISSED AS MOOT. See TEX . R. APP .

P. 42.1(a)(1).

                                                                        PER CURIAM




           1
          … This proceeding arises out of Cause No. 2008-CI-09332, styled Robert D. Kolitz & Sandora Kolitz v. Bexar
County Appraisal District, in the 73rd Judicial District Court, Bexar County, Texas, the Honorable Renée F. McElhaney
presiding. However, the order complained of was signed by the Honorable Michael Peden, presiding judge of the 285th
Judicial District Court, Bexar County, Texas.